DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the application filed on 12/18/2019.
Currently claims 1-7 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Regarding claim 6, the limitation of the claim, “A semiconductor device formed using the SiC epitaxial wafer according to claim 1”, should be rewritten as “The SiC epitaxial wafer according to claim 1, wherein the epitaxial wafer is integrated into a power device".
Regarding claim 7, the limitation of the claim, “A power converter comprising:  15a main conversion circuit including the semiconductor device according to claim 6, …” should be rewritten as a fully independent claim for fee calculation purposes without linking to claim 6 (and for that matter to claim 1) by incorporating the important features of the SiC epitaxial wafer integrated into the power device.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, JP 2011-114252 A (Tetsuo) and further in view of US 2017/0092754 A1 (Ina).
Regarding claim 1, Tetsuo discloses, a SiC epitaxial wafer comprising: a SiC substrate (12; Fig. 1; [0018]; i.e. SiC substrate); and 

wherein 5the SiC epitaxial layer (14/16/18/20) includes a high carrier concentration layer (18; Fig. 1; [0025]; i.e. high concentration SiC layer), and 
two low carrier concentration layers (16 and 20; Fig. 1; [0025] – [0026]; i.e. low concentration SiC layers) having lower carrier concentration than the high carrier concentration layer (18), and 
being in contact with a top surface (layer 20 is in contact with top surface of 18) and a bottom surface (layer 16 is in contact with bottom surface of 18) of the high carrier concentration layer (18) to sandwich the high 10carrier concentration layer (18) (Fig. 1; [0025] – [0026]), and 

    PNG
    media_image1.png
    736
    676
    media_image1.png
    Greyscale

But Tetsuo fails to teach, a difference between carrier concentration of the low carrier concentration layers in regions of contact with the high carrier concentration layer and a maximum value of carrier concentration of the high carrier concentration layer is 5x1014/cm3 or more and 2x1016/cm3 or less.  
However, in analogous art, Ina discloses, a difference between carrier concentration of the low carrier concentration layers (121 and 125; Fig. 1; [0032]; i.e. low carrier concentration area) in regions of contact with the high carrier concentration layer (123; Fig. 1; [0032]; i.e. high carrier concentration area) and a maximum value of carrier concentration of the high carrier concentration layer is 5x1014/cm3 or more and 2x1016/cm3 or less (Fig. 1; [0033], [0034], [0037]).
Note: The examiner considered constant carrier concentration for low carrier concentration areas 121 and 125. Thus the value of low carrier concentration at the junction of 121 and 123 and at the junction of 125 and 123, would be same as the value of low carrier concentration. The examiner also notes that Ina teaches Silicon Carbide (SiC) as one of the material example of the substrate ([0073]) and presumably the epitaxial layers will also be SiC. Incidentally, the carrier concentration of low and high carrier concentration layers plays a dominant role in the internal stress development and low breakdown voltage. Ina teaches that the average concentration of silicon (Si) contained in the low carrier 16 cm-3 ([0033], [0037]). On the other hand, the average concentration of silicon (Si) contained in the high carrier concentration area 123 is preferably not lower than 1.0x1016 cm-3 and not higher than 1.0x1018 cm-3 ([0034]). Thus the difference between carrier concentration of the low carrier concentration layers in regions of contact with the high carrier concentration layer and a maximum value of carrier concentration of the high carrier concentration layer is 0 or more and 0.99x1018 cm-3 or less. The difference of carrier concentration 0 or more and 0.99x1018 cm-3 or less overlaps the claimed range of 5x1014/cm3 or more and 2x1016/cm3 or less.
In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    494
    778
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tetsuo and Ina before him/her, to modify the teachings of a SiC epitaxial layer including a high concentration region sandwiched between two low concentration regions as taught by Tetsuo and to include the teachings of relative concentration of high and low concentration regions as taught by Ina since the high carrier concentration usually being the dominant region in terms of breakdown and stress, the carrier concentration of high concentration region 123 lower than 1.0x1016 cm-3 causes a failure to sufficiently disperse the current in the high carrier concentration area 123. The carrier concentration of higher than 1.0x1018 cm-3 in the high carrier concentration area 123, on the other hand, causes a failure to provide the sufficient breakdown voltage ([0034]). Thus absent these important teachings in Tetsuo, a person with ordinary skill in the art would be motivated to use the values of concentration from Ina while forming a SiC epitaxial layer of Tetsuo.
Regarding claim 2, the combination of Tetsuo and Ina teaches, the SiC epitaxial wafer according to claim 1, wherein the high carrier concentration layer (123; Fig. 1; [0034]; i.e. high carrier concentration area; Ina Reference) has constant carrier concentration along a thickness of the SiC epitaxial layer (Fig. 1; [0034]; Ina teaches in para. [0034] that the carrier concentration of the high carrier concentration area 123 is substantially constant in the Z-axis direction, which is same as the thickness direction).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tetsuo and Ina before him/her, to modify the teachings of a SiC epitaxial layer including a high concentration region sandwiched between two low concentration regions as taught by Tetsuo and to include the teachings of high carrier concentration region having constant carrier concentration along the thickness of the SiC epitaxial layer as taught by Ina since a certain constant high carrier concentration ensures it does not cause a failure to sufficiently disperse the current in the high carrier concentration area when concentration is too low and on the other hand, it does not cause a failure to provide the sufficient breakdown voltage when carrier concentration is too high ([0034]). Thus absent this important teaching in Tetsuo, a person with ordinary skill in the art would be motivated to use constant values of high concentration area from Ina while forming a SiC epitaxial layer of Tetsuo.
Regarding claim 4, Tetsuo discloses, the SiC epitaxial wafer according to claim 1, wherein the high carrier concentration layer (18) has a thickness of 0.1 um or more and 0.5 5um or less (Fig. 1; [0025]).  
Note: Tetsuo teaches the thickness of the high carrier concentration layer 18 to be 0.5 um to 1.5 um which does not overlap the claimed range of 0.1 um or more and 0.5 5um or less but they are close. In MPEP 2144.05 (I), it is stated that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Tetsuo discloses, the SiC epitaxial wafer according to claim 1, wherein the low carrier concentration layers (16 and 20; Fig. 1; [0022], [0026]) have a carrier concentration of 1 x 1014/cm3 or more and 1 x1016/cm3 or less (Fig. 1; [0022], [0026]).  
Note: Tetsuo teaches the carrier concentration of the low carrier concentration layers 16 and 20 to be 1 x 1015/cm3 to 1 x1016/cm3 which overlaps the claimed range of 1 x 1014/cm3 or more and 1 x1016/cm3 or less. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Tetsuo discloses, a semiconductor device (100; Fig. 1; [0018]; i.e. MOSFET) formed using the SiC epitaxial wafer according to claim 1 (see claim 1 rejection).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo and Ina as applied to claim 1, and further in view of US 2019/0067469 A1 (Hu).
20Regarding claim 3, the combination of Tetsuo and Ina teaches SiC epitaxial layer in a SiC epitaxial wafer (Fig. 1; [0018], [0025] – [0026]; Tetsuo Reference) in claim 1 but fails to teach, wherein the high carrier concentration layer has, inside thereof, a maximum point at which the carrier concentration of the high carrier concentration layer has the maximum value, and

However, in analogous art, Hu discloses, wherein the high carrier concentration layer (22; Fig. 1; [0030]; i.e. second epitaxial layer) has, inside thereof, a maximum point (as shown in Fig. 3 for the second layer) at which the carrier concentration of the high carrier concentration layer (22) has the maximum value (Fig. 3; [0034]), and 

    PNG
    media_image3.png
    607
    475
    media_image3.png
    Greyscale

the carrier concentration of the high carrier concentration layer (22; Fig. 3; [0034]; i.e. middle or second epitaxial layer) increases 25continuously from the top surface (dotted line at the left; Fig. 3) and the bottom 

    PNG
    media_image4.png
    267
    496
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tetsuo, Ina and Hu before him/her, to modify the teachings of a SiC epitaxial layer including a high concentration region sandwiched between two low concentration regions as taught by Tetsuo and to include the teachings of high carrier concentration region having a maximum point at which the carrier concentration has the maximum value as taught by Hu since the above-mentioned concentration profile of the high carrier concentration region improves breakdown voltage capability, lowers conductivity resistance, and provides stronger ruggedness ([0003]). Thus absent this important teaching in Tetsuo, a person with ordinary skill in the art would be motivated to reach out to Hu while forming a SiC epitaxial layer of Tetsuo.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0312510 A1 (Satou) and further in view of Applicant’s Admitted Prior Art, JP 2011-114252 A (Tetsuo).
Regarding claim 7, Satou discloses, a power converter (DC-DC converter; Fig. 1; [0090]) comprising: 

    PNG
    media_image5.png
    515
    798
    media_image5.png
    Greyscale

15a main conversion circuit (5a, 5b and 5c; Fig. 20; [0142] – [0147]; i.e. semiconductor chip and driver circuit) including the semiconductor device (Q1 and Q2; Fig. 20; [0146]; i.e. first and second field-effect transistors) and 
converting a power (input voltage multiplied by input current in Figures 1 and 20) as input and outputting the converted power (power at the output (Out) which is Vout x Iout as annotated by the examiner in Fig. 20) (Fig. 20; [0146]); 

    PNG
    media_image6.png
    396
    793
    media_image6.png
    Greyscale

a drive circuit (Driver in Fig. 20 denoted by M1, M2, M3 and M4; [0146] and also 3a and 3b in Fig. 1; [0091]) outputting, to the semiconductor device (Q1 and Q2), a drive signal (signal at ET7, the gate terminal of Q1, and at the gate terminal of Q2; Fig. 20) for driving the semiconductor device (Q1 and Q2); and 
a control circuit (2; Fig. 1; [0091]; i.e. control circuit) outputting, to the drive circuit (3a and 3b in Fig. 1; [0091]), a control signal (control signal as annotated by the examiner in Fig. 1) for controlling 20the drive circuit (3a and 3b; Fig. 1; [0091]).
Satou teaches above, the main conversion circuit including a plurality of generic semiconductor power devices Q1 and Q2 (Fig. 20; [0146]) but fails to teach, the power devices are the semiconductor devices according to 
However, in analogous art, Tetsuo discloses, the power devices are the semiconductor devices (100; Fig. 1; [0018]; i.e. MOSFET) according to claim 6 (i.e. semiconductor power devices using SiC epitaxial wafer with high and low concentration epitaxial layers) (see rejection of claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Satou and Tetsuo before him/her, to modify the teachings of a power converter with drive circuits and power devices as taught by Satou and to include the teachings of using a semiconductor device including a SiC epitaxial layer as power device as taught by Tetsuo since the power devices based on SiC epitaxial layer possesses unique characteristics of low on-resistance and higher breakdown voltage which can improve the efficiency and reliability of the power converter ([0002]). Therefore, a person with ordinary skill in the art would be motivated to use power devices based on SiC epitaxial layer similar to Tetsuo while forming a power converter of Satou.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2009/0134405 A1 (Ota) - A SiC semiconductor substrate is disclosed having a first impurity concentration, a first silicon carbide layer formed on the silicon carbide substrate and having a second impurity concentration, and a second silicon carbide layer of a first conductivity type formed on the first silicon carbide layer and having a third impurity concentration, wherein the second impurity concentration is higher than either the first impurity concentration or the third impurity concentration.
2. US 2019/0148496 (Ishibashi) - A SiC epitaxial wafer is disclosed including a SiC single crystal substrate, a carrier concentration variation layer disposed on one face side of the SiC single crystal substrate, wherein the carrier concentration variation layer includes high concentration layers in which carrier concentrations thereof are higher than carrier concentrations of adjacent layers and low concentration layers in which carrier concentrations are lower than in adjacent layers, and the high concentration layers and the low concentration layers are laminated alternately.
3. US 2013/0099253 A1 (Ohtsuka) - An epitaxial wafer of silicon carbide (SiC) is disclosed including a low resistance substrate and an epitaxial layer. The epitaxial layer is doped with the same dopant as a dopant doped into the 
4. US2001/0028572 (Takanashi) - A power converter is disclosed including a control signal, a level shift circuit and a plurality of switching semiconductor elements. It is a highly reliable power converter in which switching semiconductor elements forming a main circuit and their drive circuits are free from malfunction and breakdown.
5. US 2018/0277635 A1 (Wada) - A silicon carbide epitaxial substrate has a silicon carbide single-crystal substrate and a silicon carbide layer. An average value of carrier concentration in the silicon carbide layer is not less than 1x1015 cm-3 and not more than 5x1016 cm-3. In-plane uniformity of the carrier concentration is not more than 2%. The second main surface has a groove 80 extending in one direction along the second main surface, and a carrot defect. 
6. US 2005/0041444 A1 (Inoue) - A semiconductor device is disclosed including a power device, and a driver which drives the power device. The driver includes a capacitor which is charged or discharged in correspondence to an external control signal, a first comparator which compares a voltage of the capacitor with a first reference voltage, and outputs a first signal based on a result of the comparison, a drive controller which outputs a drive 
7. US 2009/0224818 A1 (Yoneyama) - A driving signal supply control semiconductor device is disclosed including a load driving device that includes a bridge circuit and a high-side first transistor and a low-side second transistor. The transistors are electrically connected to a load as an object to be driven and being turned on or off to energize or de-energize the load. It also include a first driving circuit driving the first transistor, a second driving circuit driving the second transistor and a first power supply circuit supplying driving power to the first driving circuit.
8. US 2014/0246681 A1 (Das) - A power module is disclosed including a housing with an interior chamber and multiple switch modules mounted within the interior chamber of the housing. The switch modules are interconnected and configured to facilitate switching power to a load. Each one of the switch modules includes at least one transistor and at least one diode. The at least one transistor and the at least one diode may be formed from a wide band-gap material system, such as silicon carbide (SiC), thereby allowing the power module to operate at high frequencies with lower switching losses when compared to conventional power modules. 
9. US 2018/0083615 A1 (Kono) - A semiconductor device is disclosed comprising a first transistor with a silicon carbide layer between the source 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/02/2021